Name: Commission Regulation (EU) NoÃ 1033/2010 of 15Ã November 2010 amending Regulation (EC) NoÃ 1505/2006 as regards the annual reports by the Member States on the results of the checks carried out in relation to the identification and registration of ovine and caprine animals Text with EEA relevance
 Type: Regulation
 Subject Matter: research and intellectual property;  means of agricultural production;  agricultural policy;  information and information processing;  agricultural activity;  documentation
 Date Published: nan

 16.11.2010 EN Official Journal of the European Union L 298/5 COMMISSION REGULATION (EU) No 1033/2010 of 15 November 2010 amending Regulation (EC) No 1505/2006 as regards the annual reports by the Member States on the results of the checks carried out in relation to the identification and registration of ovine and caprine animals (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (1), and in particular the first subparagraph and point (a) of the second subparagraph of Article 10(1) thereof, Whereas: (1) Commission Regulation (EC) No 1505/2006 of 11 October 2006 implementing Council Regulation (EC) No 21/2004 as regards the minimum level of checks to be carried out in relation to the identification and registration of ovine and caprine animals (2) provides that the Member States are to carry out checks in order to verify compliance by keepers with the requirements of Regulation (EC) No 21/2004. (2) In addition, Regulation (EC) No 1505/2006 provides that Member States are to submit an annual report to the Commission each year, in accordance with the model set out in the Annex thereto, on the results of the checks carried out in the preceding annual inspection period. (3) The collection of the data during the reporting process should be adequate and proportionate to the objectives pursued. For the sake of a more targeted and fit for purpose reporting, certain requirements as well as the model report set out in the Annex to Regulation (EC) No 1505/2006 should be simplified to better provide with the relevant information of the implementation of the controls and to avoid unnecessary administrative burden. (4) Regulation (EC) No 1505/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1505/2006 is amended as follows: (1) in Article 7, point (b) is replaced by the following: (b) the number of holdings that have been checked; (2) the Annex is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 5, 9.1.2004, p. 8. (2) OJ L 280, 12.10.2006, p. 3. ANNEX The Annex to Regulation (EC) No 1505/2006 is replaced by the following: ANNEX Report on the results of checks made in the ovine and caprine sector regarding requirements for the identification and registration of those animals in accordance with Regulation (EC) No 21/2004 1. General information on holdings, animals and checks Total number of holdings in the Member State at the beginning of the year of the reporting period (1) Total number of holdings checked during the year of the reporting period Total number of animals registered in the Member State at the beginning of the year of the reporting period (1) Total number of animals checked in holdings during the reporting period (1) 2. Findings of non-compliance Number of holdings with non-compliance 3. Penalties imposed Number of holdings with penalties imposed (1) Or other national reference date for animal statistics.